UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4750



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAYSHAWN R. WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-04-397)


Submitted: March 30, 2006                      Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Taylor B. Stone, BREMNER, JANUS, COOK & MARCUS, Richmond, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Michael
Steven Dry, Stephen W. Miller, Assistant United States Attorneys,
Christopher M. Kelly, Third-Year Law Student, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rayshawn R. Williams appeals his jury conviction and

fifty-seven month sentence for being an unlawful user of narcotics

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(3)

(2000).     Williams’ attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), asserting the evidence

was insufficient to support his conviction and challenging the

district court’s obstruction of justice enhancement of Williams’

sentence, but stating that he found no meritorious grounds for

appeal.   Williams did not file a pro se supplemental brief despite

being notified of his opportunity to do so.        Finding no reversible

error, we affirm.

            Construing the evidence in the light most favorable to

the Government, we conclude that the evidence was sufficient to

support Williams’ conviction.        Glasser v. United States, 315 U.S.

60, 80 (1942); United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998) (holding that appellate court does not review credibility of

witnesses     and   assumes   jury    resolved   all   contradictions   in

testimony in favor of the government). The parties stipulated that

Williams was a user of illegal drugs at the time of his arrest and

that the firearm affected interstate commerce, and one police

officer testified Williams admitted he had obtained the gun.

            Williams also asserts that the district court erroneously

determined that he testified falsely and in applying an obstruction


                                     - 2 -
of justice enhancement pursuant to U.S. Sentencing Guidelines

Manual § 3C1.1.    When the guidelines are applied as advisory, the

court need only make factual findings by a preponderance of the

evidence, United States v. Bryant, 420 F.3d 652, 655-56 (7th Cir.

2005), and its fact finding concerning obstruction of justice is

reviewed for clear error, United States v. Hughes, 401 F.3d 540,

560 (4th Cir. 2005).        We find no such error.         The testimony of

arresting police officers conflicted with Williams’ testimony that

he was not given Miranda warnings and that he had told the officers

he knew nothing of the gun.        By convicting him, the jury clearly

rejected Williams’ testimony.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Williams’ conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because




                                    - 3 -
the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -